                   1   JAMES C. ASHWORTH, SBN 151272
                       THE ASHWORTH LAW OFFICE
                   2   1105 Kennedy Place, Suite 8
                   3   Davis, California, 95616
                       Telephone: (530) 574-1130
                   4   Facsimile: (530) 564-4987
                       Email: jim@theashworthlawoffice.com
                   5   Attorney for Plaintiff V. WILLIAMS, as
                       Mother and Natural Guardian of F.T, a minor
                   6
                       SPINELLI, DONALD & NOTT
                   7   A Professional Corporation
                       Ross R. Nott (SBN: 172235)
                   8   Alison W. Winter (SBN: 251084)
                       601 University Avenue, Suite 225
                   9   Sacramento, CA 95825
                       Telephone: (916) 448-7888
                 10    Facsimile: (916) 448-6888
                 11    Attorneys for Defendants
                       TWIN RIVERS UNIFIED SCHOOL DISTRICT and
                 12    DR. STEVEN MARTINEZ
                 13
                                                     IN THE UNITED STATES DISTRICT COURT
                 14
                                               FOR THE EASTERN DISTRICT OF CALIFORNIA
                 15

                 16    V. WILLIAMS, as Mother and Natural                  Case No.: 2:17-CV-02364-JAM-DB
                       Guardian of F.T., a minor
                 17
                                        Plaintiff,                         STIPULATION AND ORDER
                 18
                           vs.
                 19                                                        Complaint Filed: November 10, 2017
                       TWIN RIVERS UNIFIED SCHOOL                              FAC Filed: February 12, 2018
                 20    DISTRICT; DR. STEVEN MARTINEZ, and
                       DOES 1 through 25,
                 21
                                        Defendants.
                 22

                 23
                                 Plaintiff V. WILLIAMS, for herself and as guardian ad litem for F.T. and Defendant
                 24
                       TWIN RIVERS UNIFIED SCHOOL DISTRICT hereby stipulate as follows:
                 25
                                 1.     On July 10, 2018, Plaintiff filed her Second Amended Complaint for Damages,
                 26
                       alleging Causes of Action for Violation of Title VI, Violation of the Unruh Act, and Negligent
                 27
                       Supervision against Twin Rivers Unified School District and Dr. Steven Martinez.
                 28
 SPINELLI, DONALD & 
        NOTT                                                            1
          
                                                         STIPUALTION AND [PROPOSED] ORDER
                   1          2.      Defendants filed their Notice of Motion and Motion to Dismiss Plaintiff’s Second

                   2   Amended Complaint pursuant to FRCP 12(b)(6) on July 27, 2018.

                   3          3.      On September 28, 2018, the Court issued its Order granting the motion without leave

                   4   to amend and dismissing Plaintiff’s Second Cause of Action for Violation of the Unruh Act, and all

                   5   Causes of Action against Defendant Dr. Steven Martinez.

                   6          4.      As a result of the Court’s ruling, the Twin Rivers Unified School District is the sole

                   7   remaining Defendant and the complaint currently contains two Causes of Action: the First Cause of

                   8   Action for Violation of Title VI (Discrimination) and Negligent Supervision.

                   9          The parties, by and through their counsel, have met and conferred regarding the remaining

                 10    causes of action, and given due consideration to the merits of the claims, have stipulated as follows:

                 11           A.)     Plaintiff V. Williams, as Mother and Natural Guardian of F.T., a minor, will

                 12    stipulate to the dismissal with prejudice of the First Cause of Action for Violation of Title VI as to

                 13    the Twin Rivers Unified School District pursuant to Federal Rule of Civil Procedure, Rule

                 14    41(a)(1)(A)(i) with all parties to bear their own costs and attorney fees.

                 15           B.)     In exchange for the dismissal of the Title VI Cause of Action, the Twin Rivers

                 16    Unified School District will not dispute the issue of liability as to the Third Cause of Action for

                 17    Negligent Supervision. However, the Twin Rivers Unified School District does not concede that

                 18    F.T. was left alone and entirely without supervision as claimed in paragraph 14 of the Second

                 19    Amended Complaint, only that supervision was inadequate to prohibit or deter the improper

                 20    conduct that occurred on the school grounds.

                 21           C.)     The remaining issues to be tried in the case are causation of injury/harm to F.T. and

                 22    damages, if any, regarding F.T.’s Third Cause of Action for Negligent Supervision against the Twin

                 23    Rivers Unified School District.

                 24           D.)     The parties also request certain amendments to the Court’s Scheduling Order due to

                 25    the resulting changes in the nature and scope of this case caused by this Stipulation and Proposed

                 26    Order. Specifically, this Stipulation eliminates the need for dispositive motions in that only one

                 27    Cause of Action remains and liability is not in dispute. Consequently, the pre-scheduled dispositive

                 28    motion date may be removed from the Court’s calendar. Secondly, the parties request an additional
 SPINELLI, DONALD & 
        NOTT                                                            2
          
                                                         STIPUALTION AND [PROPOSED] ORDER
                   1   three weeks to complete discovery due to delays caused by the negotiation of this Stipulation.

                   2   Therefore, the parties request that the discovery cut-off be extended from April 26, 2019 to May 17,

                   3   2019. The parties do not anticipate that this will affect any other dates due to the elimination of the

                   4   need for dispositive motions. Finally, the parties request a settlement conference date in mid-June

                   5   2019 with an available Magistrate in the hopes of resolving the remaining issues of causation and

                   6   damages related to the Negligent Supervision Cause of Action.

                   7   SO STIPULATED.

                   8          Dated: April 24, 2019                          THE ASHWORTH LAW OFFICE
                   9                                                         ___/s/ James C. Ashworth_________
                 10                                                          JAMES C. ASHWORTH
                                                                             Attorney for Plaintiff
                 11

                 12           Dated: April 24, 2019                          SPINELLI, DONALD & NOTT
                 13

                 14
                                                                             _____/s/ Ross R. Nott ___________
                 15                                                          Ross R. Nott
                                                                             Attorney for Defendants
                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
 SPINELLI, DONALD & 
        NOTT                                                          3
          
                                                       STIPUALTION AND [PROPOSED] ORDER
                   1                                                  ORDER
                   2
                              For good cause and in the best interest of the parties including minor plaintiff, it is
                   3
                       ORDERED:
                   4
                              That Plaintiffs’ First Cause of Action for Violation of Title VI is dismissed with prejudice
                   5
                       pursuant to Federal Rule of Civil Procedure, Rule 41(a)(1)(A)(i) with all parties to bear their own
                   6
                       costs and attorney fees.
                   7
                              Based on its admission, the Twin Rivers Unified School District shall be deemed liable for
                   8
                       negligent supervision of F.T. for the incident alleged in paragraph 14 of the Second Amended
                   9
                       Complaint leaving the legal issues of injury causation and damages, if any, on the Third Cause of
                 10
                       Action for Negligent Supervision for resolution in this matter.
                 11
                              That the dispositive motion hearing currently scheduled for June 18, 2019, shall be taken
                 12
                       off-calendar.
                 13
                              That the discovery cut-off date shall be extended from April 26, 2019, to May 17, 2019.
                 14
                              That a Settlement Conference shall be held on June 27, 2019, at 10:00 a.m. in Courtroom
                 15
                       #27 before the Hon. Deborah L. Barnes, Magistrate Judge.
                 16

                 17    IT IS SO ORDERED.

                 18    DATED: April 24, 2019

                 19                                                  /s/ John A. Mendez_____________________
                                                                     UNITED STATES DISTRICT COURT JUDGE
                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
 SPINELLI, DONALD & 
        NOTT                                                         4
          
                                                      STIPUALTION AND [PROPOSED] ORDER
